SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

916
KA 15-00785
PRESENT: PERADOTTO, J.P., LINDLEY, NEMOYER, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

TRAVON CARTER, DEFENDANT-APPELLANT.


MARY R. HUMPHREY, NEW HARTFORD, FOR DEFENDANT-APPELLANT.

SCOTT D. MCNAMARA, DISTRICT ATTORNEY, UTICA (STEVEN G. COX OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Oneida County Court (Michael L.
Dwyer, J.), rendered April 2, 2015. The judgment convicted defendant,
upon his plea of guilty, of robbery in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon a plea of guilty of robbery in the first degree (Penal Law
§ 160.15 [4]). Defendant’s valid waiver of the right to appeal
forecloses our review of his challenge to County Court’s suppression
ruling (see People v Kemp, 94 NY2d 831, 833), and his challenge to the
severity of the sentence (see People v Hidalgo, 91 NY2d 733, 737).




Entered:    February 10, 2017                      Frances E. Cafarell
                                                   Clerk of the Court